Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 1 of 56 Page ID #:427




    1 THE WAGNER FIRM
      Avi Wagner (Cal Bar. No. 226688)
    2
      1925 Century Park East, Suite 2100
    3 Los Angeles, CA 90067
      Telephone: 310-491-7949
    4
      Facsimile: 310-694-3967
    5
    6
      Liaison Counsel for Lead Plaintiff
    7 (Additional Counsel on signature page)
    8
                             UNITED STATES DISTRICT COURT
    9
   10         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11
   12 MICHAEL CHUPA, Individually and               Case No. 2:19-cv-09840-CAS
      on behalf of all others similarly situated,
   13
                                                    Judge: Hon. Christina A. Snyder
   14               Plaintiff,                      Courtroom 8D – 8th Floor
   15
              v.                                    CLASS ACTION
   16
   17 ARMSTRONG FLOORING, INC.,                     AMENDED COMPLAINT FOR
      MICHEL VERMETTE, DONALD                       VIOLATIONS OF THE FEDERAL
   18 MAIER, LARRY McWILLIAMS,                      SECURITIES LAWS
   19 DOUGLAS BINGHAM, DOMINIC
      RICE, and RONALD FORD,                        JURY TRIAL DEMANDED
   20
   21            Defendants.

   22
   23
   24
   25
   26
   27
   28

                                              -1-                   Case No. 2:19-cv-09840-CAS
        FF
                          AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 2 of 56 Page ID #:428




    1                                                    Table of Contents
    2 I.          INTRODUCTION .......................................................................................... 1
    3 II.         JURISDICTION AND VENUE ..................................................................... 4
    4 III.        PARTIES........................................................................................................ 5
    5 IV.         SUBSTANTIVE ALLEGATIONS ................................................................. 6
    6        A.       Armstrong’s Operations and Business Strategy .......................................... 6
    7        B.       Armstrong Sold Distributors More Armstrong Inventory Than Demand
                      Supported ................................................................................................... 9
    8
             C.       Defendants Were Aware That Armstrong’s Distributors Were Unable to
    9                 Execute The Company’s “go-to-market strategy,” Which Negatively
                      Impacted the Company’s Sales of its Products ..........................................11
   10
             D.       The Company Failed to Service National Accounts, and Independent
   11                 Retailers, which Negatively Impacted the Company’s Financial
                      Performance ..............................................................................................12
   12
        V.        MATERIAL MISSTATEMENTS AND OMISSIONS ..................................13
   13
             A.       Annual Report on SEC Form 10-K for Fiscal Year 2017 ..........................13
   14
             B.       4Q 2017 and Fiscal Year end 2017 Earnings Conference Call ..................14
   15
             C.       1Q 2018 Earnings Conference Call ...........................................................15
   16
             D.       2Q 2018 Earnings Conference Call ...........................................................19
   17
             E.       3Q 2018 Earnings Release ........................................................................20
   18
             F.       3Q 2018 Earnings conference Call ............................................................21
   19
        VI.       DEFENDANTS PARTIAL REVELATIONS THAT ARMSTRONG’S
   20             GROWTH AND BUSINESS STRATEGY WERE ILLUSORY AND
                  CONTINUED MATERIAL MISSTATEMENTS AND OMISSIONS ..........23
   21
             A.       4Q 2018 and FY2018 Results....................................................................23
   22
             B.       Annual Report on SEC form 10-K for fiscal year 2018 .............................25
   23
             C.       1Q 2019 Results ........................................................................................26
   24
             D.       2Q 2019 Results ........................................................................................29
   25
             E.       3Q 2019 Results ........................................................................................31
   26
             F.       4Q 2019 and FY 2019 ...............................................................................33
   27
        VII. ADDITIONAL SCIENTER ALLEGATIONS ...............................................35
   28

                                                        -1-                   Case No. 2:19-cv-09840-CAS
        FF
                                    AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 3 of 56 Page ID #:429




    1      A.        The Fraud Impacted Armstrong Flooring’s Core Operations .....................36
    2      B.        Individual Defendants’ Responses to Analyst Questioning Demonstrates
                     Scienter .....................................................................................................36
    3
           C.        The Defendants Were Motivated to Commit Fraud so that they Could
    4                Obtain RSU Grants that were Worth up to Double their Base Salary ........38
    5 VIII. LOSS CAUSATION .....................................................................................39
    6 IX.        PRESUMPTION OF RELIANCE: FRAUD ON THE MARKET .................41
    7 X.         CLASS ALLEGATIONS ..............................................................................42
    8           COUNT I VIOLATIONS OF SECTION 10(B) OF THE EXCHANGE ACT
                AND RULE 10B-5 PROMULGATED THEREUNDER AGAINST ALL
    9           DEFENDANTS ..............................................................................................44
                COUNT II VIOLATIONS OF SECTION 20(a) OF THE EXCHANGE ACT
   10           AGAINST THE INDIVIDUAL DEFENDANTS ............................................46
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                        -2-                   Case No. 2:19-cv-09840-CAS
                                    AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 4 of 56 Page ID #:430




    1           Lead Plaintiff Randy Marker (“Plaintiff”) alleges the following upon
    2 information and belief, except as to those allegations concerning Plaintiff, which
    3 Plaintiff alleges upon personal knowledge. Plaintiff’s information and belief are
    4 based upon Lead Counsel’s investigation, which included a review and analysis of,
    5 inter alia: (i) regulatory filings made by Armstrong Flooring with the United States
    6 Securities and Exchange Commission (“SEC”); (ii) a review and analysis of
    7 Armstrong Flooring’s conference calls including conference calls on which the
    8 Individual Defendants (defined below) participated; (iii) wire and press releases; (iv)
    9 analyst reports and advisories about the Company; and (v) information readily
   10 obtainable on the Internet. Plaintiff believes that additional substantial evidentiary
   11 support will exist for the allegations set forth herein after a reasonable opportunity
   12 for discovery.
   13
             I. INTRODUCTION
   14
                1.   Lead Plaintiff seeks to recover damages caused by Defendants’
   15
        violations of the Sections 10(b) and 20(a) of the Securities Exchange Act of 1934
   16
        (the “Exchange Act”), and Rule 10b-5 promulgated thereunder.
   17
                2.   This securities fraud class action is on behalf of all persons or entities
   18
        who purchased the common stock of Defendant Armstrong Flooring Incorporated
   19
        (“Armstrong Flooring” or “Armstrong” or the “Company”) on the open market
   20
        between March 6, 2018 and March 3, 2020 (the “Class Period”), and were damaged
   21
        thereby.
   22
                3.   Armstrong Flooring is a publicly traded company that is listed on the
   23
        New York Stock Exchange.
   24
                4.   Armstrong manufactures and sells flooring for residential and
   25
        commercial use. Armstrong generates revenue by selling its flooring to third-party
   26
        distributors and to national accounts such as Home Depot and Lowes. The majority
   27
   28

                                               -1-                   Case No. 2:19-cv-09840-CAS
        FF
                           AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 5 of 56 Page ID #:431




    1 of Armstrong’s revenue comes from sales to distributors related to residential
    2 flooring.
    3         5.     At the beginning of the Class Period, Defendant Maier told investors
    4 that Armstrong was changing its residential business strategy to a “go-to-market
    5 strategy.”
    6         6.     The “go-to-market strategy” was a plan to abandon in-house marketing
    7 for Armstrong’s residential products and instead depend on third-party distributors
    8 for marketing.       Armstrong told investors that the distributors would grow
    9 Armstrong’s residential business and that Armstrong would use its residential
   10 marketing savings to invest in marketing its commercial and national account
   11 segments to further grow the Company.
   12
              7.     Throughout the Class Period, Defendants assured investors that the
   13
        distributors were equipped to execute the “go-to-market strategy.” For example,
   14
        Defendants stated that “the capabilities of our distributors are all very good. Some
   15
        are excellent”; “our distributors are in a position to provide the merchandising
   16
        support”; and that “we are on track to accelerate net sales growth.”
   17
              8.     Defendants told investors that an “important” piece of the “go-to-
   18
        market strategy” was to use savings from the “go-to-market strategy” to increase
   19
        investment in commercial and national accounts, which “we believe will be an
   20
        important contributor to our collective success”; and Defendants claimed “to
   21
        allocate more of our marketing spend to commercial and national accounts.”
   22
              9.     Defendants also told investors that its distributors bought Armstrong’s
   23
        products on an “as needed” basis and in response to local demand.
   24
              10.    In response to a 2018 potential escalation of the price of flooring
   25
        materials from China due to tariffs (an increase in cost, which the Company passed
   26
        on by increasing the price of their products), distributors over bought Armstrong
   27
        products.
   28

                                               -2-                   Case No. 2:19-cv-09840-CAS
                           AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 6 of 56 Page ID #:432




    1        11.     Defendants were aware that this excessive buying was occurring and
    2 that the sales channel was being filled with inventory well over customer demand.
    3 In fact, Defendant Maier told investors that Defendants were aware that distributors
    4 were buying ahead of the tariffs, “but [he] would not want to quantify that further
    5 for you [investors]” and “prefer[ed] not to provide quantification.”         Defendant
    6 McWilliams also stated that overbuying in 2018 elevated distributors’ inventories
    7 and Defendants “expected this dynamic to impact first quarter [2019] performance
    8 and it did.”
    9        12.     Unbeknownst to investors, however, was that: i) the distributors’ 2018
   10 buying flooded the sales channel and would limit sales for all of 2019; ii)
   11 distributors did not have the resources, nor was there the demand to market and sell
   12 down the excess inventory; and iii) while the residential sales strategy was failing,
   13 Armstrong also refused to invest resources into the commercial and national account
   14 segments of its business. In fact, Armstrong later admitted that it only employed
   15 two people to service thousands of current and potential customers.
   16        13.     Knowing that the distributors were ill-equipped to sell the large amount
   17 of Armstrong inventory purchased in 2018 (which would limit Armstrong’s sales in
   18 2019); that the “go-to-market strategy” was fatally flawed from the start; and that
   19 Armstrong was not putting sufficient resources into marketing to commercial and
   20 national accounts; Maier left Armstrong after the close of 2018 results. Maier
   21 received a substantial bonus upon departure – especially when compared to his 2017
   22 bonus compensation of zero because the Company did not meet 2017 financial
   23 benchmarks.
   24        14.     After Maier left, the Company continued to keep up the misleading
   25 impression that the excess inventory in the channel from 2018 would be worked
   26 down in 2019, that the Company expected to grow in 2019, that the “go-to-market
   27 strategy” was a success, and that the Company was increasing marketing capabilities
   28 in the commercial and national account segments to further grow sales.

                                               -3-                   Case No. 2:19-cv-09840-CAS
                           AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 7 of 56 Page ID #:433




    1          15.   In 2019, the Company made numerous partial disclosures admitting
    2 that the 2018 inventory was still a drag on sales and that the Company’s earnings
    3 outlook for 2019 was cut by more than half.
    4          16.   On March 3, 2020, the Company disclosed that the “go-to-market
    5 strategy” was a failure and that the distributors were not equipped to market and sell
    6 Armstrong’s products. Additionally, Armstrong admitted that it did not invest in
    7 marketing for its commercial and national account segments, which further crippled
    8 2019 sales.
    9          17.   As a result of the disclosures, investors suffered substantial damages as
   10 the stock price of Armstrong fell approximately 85% over the period of March 6,
   11 2019 through March 3, 2020.
   12
         II. JURISDICTION AND VENUE
   13
   14          18.   The claims asserted herein arise under Sections 10(b) and 20(a) of the
   15 Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated
   16 thereunder by the SEC (17 C.F.R. § 250.10b-5).
   17          19.   This Court has jurisdiction over the subject matter of this action
   18 pursuant to 28 U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. §
   19 78aa).
   20          20.   Venue is proper in this Judicial District pursuant to 28 U.S.C. §
   21 1391(b) and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts
   22 in furtherance of the alleged fraud or the effects of the fraud have occurred in this
   23 Judicial District. Many of the acts charged herein, including the dissemination of
   24 materially false and/or misleading information, occurred in substantial part in this
   25 Judicial District. The Company has offices and a manufacturing facility in this
   26 District.
   27          21.   In connection with the acts, transactions, and conduct alleged herein,
   28 Defendants directly and indirectly used the means and instrumentalities of interstate

                                               -4-                   Case No. 2:19-cv-09840-CAS
                           AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 8 of 56 Page ID #:434




    1 commerce, including the United States mail, interstate telephone communications,
    2 and the facilities of a national securities exchange.
    3
        III. PARTIES
    4
    5        22.    Lead Plaintiff Randy Marker, as set forth in the certification attached to
    6 this Amended Complaint, purchased Armstrong Flooring common stock on the open
    7 market during the Class Period, and suffered damages as a result of the federal
    8 securities law violations and false and/or misleading statements and/or material
    9 omissions alleged herein.
   10        23.    Defendant Armstrong Flooring is incorporated under the laws of
   11 Delaware with its principal executive offices located in Lancaster, Pennsylvania.
   12 Armstrong Flooring’s common stock trades on the New York Stock Exchange
   13 (“NYSE”) under the symbol (“AFI”).
   14        24.    Defendant Donald Maier (“Maier”) was the CEO of the Company from
   15 March 2016 to May 2, 2019.
   16        25.    Defendant Larry McWilliams (“McWilliams”) was the Interim CEO
   17 from May 3, 2019 through September 11, 2019.
   18        26.    Defendant Michel Vermette (“Vermette”) has been the Company’s
   19 Chief Executive Officer (“CEO”) since September 11, 2019.
   20        27.    Defendant Douglas Bingham (“Bingham”) has been the Company’s
   21 Chief Financial Officer (“CFO”) since January 4, 2019.
   22        28.    Defendant Ronald Ford (“Ford”) was the CFO from September 2017
   23 through January 4, 2019.
   24        29.    Defendant Dominic Rice (“Rice”) was the Chief Product Officer during
   25 the Class Period.
   26        30.    Defendants Maier, McWilliams, Vermette, Bingham, Ford, and Rice
   27 (collectively the “Individual Defendants”), because of their positions with the
   28 Company possessed the power and authority to control the contents of the

                                              -5-                   Case No. 2:19-cv-09840-CAS
                          AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 9 of 56 Page ID #:435




    1 Company’s reports to the SEC, press releases, and presentations to securities
    2 analysts, money and portfolio managers, and institutional investors i.e., the market.
    3 The Individual Defendants were provided with copies of the Company’s reports and
    4 press releases alleged herein to be misleading prior to, or shortly after, their issuance
    5 and had the ability and opportunity to prevent their issuance or cause them to be
    6 corrected. Because of their positions and access to material non-public information
    7 available to them, the Individual Defendants knew that the adverse facts specified
    8 herein had not been disclosed to, and were being concealed from, the public, and
    9 that the positive representations which were being made were then materially false
   10 and/or misleading. The Individual Defendants are liable for the material false and
   11 misleading statements and material omissions pleaded herein.
   12
        IV. SUBSTANTIVE ALLEGATIONS
   13
              A.    Armstrong’s Operations and Business Strategy
   14
              31.   Armstrong Flooring is a producer of flooring products for use primarily
   15
        in the construction and renovation of residential, commercial, and institutional
   16
        buildings. The Company designs, manufactures, sources, and sells resilient flooring
   17
        products in North America and the Pacific Rim.
   18
              32.   Until November 15, 2018, Armstrong Flooring had two business
   19
        segments, Resilient Flooring and Wood Flooring.
   20
              33.   Armstrong        Floorings’    Resilient   Flooring     segment     designs,
   21
        manufactures, sources, and sells a range of floor coverings for homes and
   22
        commercial buildings under various brands. The products manufactured by this
   23
        segment include vinyl sheet flooring, vinyl tile flooring, luxury vinyl tile (“LVT”)
   24
        flooring, laminate flooring products, vinyl tile products, vinyl sheet products, and
   25
        linoleum products.
   26
              34.   On November 15, 2018, Armstrong Flooring sold the Wood Flooring
   27
        business in an all cash transaction for $100 million to American Industrial Partners.
   28

                                                 -6-                   Case No. 2:19-cv-09840-CAS
                             AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 10 of 56 Page ID #:436




     1 The new business was named AHF, LLC.             As part of that transaction, former
     2 Armstrong employees who became employed at AHF, LLC were required to sign
     3 non-disclosure agreements that AHF, LLC’s counsel advised prevents former
     4 Armstrong employees from cooperating with Lead Plaintiff’s investigation into
     5 fraudulent acts observed while at Armstrong.
     6        35.   The sale of the wood flooring business shifted Armstrong Flooring
     7 from a resilient and wood flooring company to an entirely resilient flooring business
     8 with a deeper focus on its LVT product lines. The Company claimed that this focus
     9 on resilient flooring would greatly benefit Armstrong’s sales mix and generate more
   10 value for shareholders.
   11         36.   Defendant Maier stated in an investor presentation announcing the sale
   12 of the Wood business on November 15, 2018, that separating the Resilient and
   13 Wood business was “the best way to empower both businesses to better realize core
   14 strengths.” And that the transaction would give Armstrong “a much stronger
   15 position in [its] product and end-market mixes. The exclusive focus on Resilient
   16 would improve the profitability of [Armstrong’s] strong portfolio of award-winning
   17 products.”
   18         37.   One of the reasons the Company touted the move to resilient flooring
   19 was because the majority of the Company’s resilient products would be used for
   20 “renovation projects, which provides a less cyclical, more stable growth dynamic.”
   21         38.   Armstrong Flooring principally sells its products through independent
   22 wholesale distributors, who re-sell Armstrong’s products to retailers, builders,
   23 contractors, installers and others.
   24         39.   During the Class Period, approximately 80% of Armstrong’s sales were
   25 to distributors.
   26         40.   Armstrong represented to investors in its Annual Reports that
   27 Armstrong “produce[s] goods for inventory and sell on credit to our customers. Our
   28 distributors carry inventory as needed to meet local or rapid delivery requirements.

                                               -7-                   Case No. 2:19-cv-09840-CAS
                           AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 11 of 56 Page ID #:437




     1 We sell the vast majority of our products to select, pre-approved customers using
     2 customary trade terms that allow for payment in the future. These practices are
     3 typical within the industry.”
     4        41.   On February 5, 2018, just prior to the Class Period, Armstrong
     5 announced that “Armstrong Flooring Advances Growth Strategy with Strengthened
     6 Distributor Partnerships.”      The Company stated that it was “empowering its
     7 distributors with increased responsibility for marketing, merchandising and sales of
     8 its residential flooring products, and is focusing resources to drive growth with
     9 national retail and commercial customers.”
   10         42.   Maier claimed that “[s]hifting elements of our residential marketing
   11 and merchandising responsibilities to our distributors is intended to increase
   12 efficiency, move decision-making closer to the customer, and improve speed-to-
   13 market, … As distributors take on additional responsibilities, we plan to increase
   14 investments in national retail and commercial accounts, specifiers, architects,
   15 designers and contractors.”
   16         43.   During the Class Period, Armstrong referred to its growth strategy with
   17 strengthened distributor relationships as its “go-to market strategy.” The “go-to-
   18 market strategy” made Armstrong nearly entirely reliant on the Company’s
   19 distributors to market and sell Armstrong’s products. For example, the “go-to-
   20 market strategy” required distributors to make branding and marketing decisions
   21 concerning the sale of Armstrong’s product.
   22         44.   The Company repeatedly represented to the market that the “go-to-
   23 market strategy” would allow Armstrong to further focus on servicing their other
   24 national accounts and gain a strong competitive advantage.
   25         45.   In the Third Quarter of 2018, Armstrong claimed that it had
   26 successfully implemented the “go-to-market strategy” and told investors that the
   27 strategy was working and providing positive results.
   28

                                               -8-                   Case No. 2:19-cv-09840-CAS
                           AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 12 of 56 Page ID #:438




     1        46.    These strengths that the Defendants claimed they received from the
     2 new go-to-market realignment and switch to a resilient only business were illusory
     3 and the financial health of the Company was rapidly deteriorating as a result.
     4        B.     Armstrong Sold Distributors More Armstrong Inventory Than
     5               Demand Supported

     6        47.    Throughout the Class Period, the Company represented to investors

     7 that the Company’s distributors “only carried inventory as needed to meet local or
     8 rapid delivery requirements.”
     9        48.    In 2018, Armstrong’s net sales were increased by Defendants selling

   10 inventory into the retail channel that distributors did not need to meet demand.
   11       49. The inventory sold into the distribution channel hobbled Armstrong’s

   12 ability to sell additional inventory to distributors throughout 2019 as the excess
   13 inventory needed to be worked down by the distributors by selling it to end users.
   14         50.    Investors did not know that Armstrong cannibalized future sales by

   15 over selling inventory into the channel. Indeed on a November 6, 2018 earnings
   16 call, Defendant Maier attributed increased sales into the Retail Channel to
   17 distributor orders that had been placed months before the U.S. announced tariffs.
   18 Specifically, Defendant Maier stated: “We've been bringing in additional inventory
   19 because of the demand for our new products. And obviously, those orders had been
   20 placed months and months before the announced tariffs.”
   21         51.    Defendant Maier admitted in 3Q2018 that Armstrong knew the quantity

   22 by which Armstrong was flooding the distribution channel would require over a year
   23 to sell down. Maier stated in response to a question by Michael Wood of Nomurra
   24 Securities during the 3Q2018 Earnings about distributors pre-buying LVT due to
   25 tariffs that, “[s]o we do believe that our distributors appropriately took advantage of
   26 the fact that they could buy ahead of the 10% tariff, but would not want to quantify
   27 that further for you.”
   28

                                               -9-                   Case No. 2:19-cv-09840-CAS
                           AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 13 of 56 Page ID #:439




     1        52.    Later in 2019, when confronted by analysts about distributors
     2 increased inventory levels, which were holding back additional sales, Defendants
     3 continually explained the inventory glut as the result of trade war tariffs. For
     4 example, Defendant McWilliams in an August 6, 2019, earnings call noted in his
     5 initial remarks that the Company’s customers were continuing to “reduce inventory
     6 from elevated levels in previous quarters. This destocking activity represented the
     7 tail end of demand pull-forward into 2018, ahead of the initial waves of tariffs on
     8 Chinese imports implemented late last year.”
     9        53.   Defendant Bingham parroted Defendant McWilliams on that call and
   10 stated that “in the distributor channel, we believe that the customers have largely
   11 worked down unusually high levels of inventory purchased ahead of tariffs on
   12 Chinese import last year.”
   13         54.   On an August 6, 2019 conference call, Analysts pushed the Defendants
   14 to provide additional clarity regarding the inventory in the channel and how it
   15 affected all aspects of the company. For example, a G Research, LLC analyst,
   16 Alvaro Lacayo, asked Defendant Bingham how much the inventory build effected
   17 the Company’s revenue and how that would affect the Company’s expectations for
   18 the second half of the year. Defendant Bingham responded that the Company
   19 observed continued inventory destocking throughout its first and second quarters of
   20 the year.
   21         55.   Selling more of Armstrong’s products into the distributors’ warehouses
   22 allowed Defendants to make shareholders believe that the Company was growing
   23 and capable of meeting its financial projections.
   24         56.   This excess inventory in the retail channel would cost the Company
   25 sales in future quarters and ultimately force Armstrong Flooring to slash its
   26 projections in half in 2019.
   27
   28

                                             -10-                   Case No. 2:19-cv-09840-CAS
                          AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 14 of 56 Page ID #:440




     1        C.    Defendants Were Aware That Armstrong’s Distributors Were
                    Unable to Execute The Company’s “go-to-market strategy,” Which
     2              Negatively Impacted the Company’s Sales of its Products
     3        57.   Defendants     knew    or   recklessly disregarded     that   Armstrong’s
     4 distributors were incapable of executing on the “go-to-market strategy” and did not
     5 have the capabilities to manage the marketing roles that were thrust upon them by
     6 the Company.
     7        58.   Maier assured shareholders that the “capabilities of [Armstrong’s]
     8 distributors are all very good. Some of them are excellent.” Maier also made it clear
     9 that the “go-to-market strategy” was something that the Company had been working
   10 on with its distributors for the past “two and a half to three years.”
   11         59.   Defendants portrayed the “go-to market strategy” as a fix for the
   12 problems facing the Company, including increased competition domestically and
   13 abroad. The “go-to-market strategy” was portrayed as a way to sell higher growth
   14 products, which would allow the Company to substantially increase its profits.
   15         60.   During the August 7, 2018 earnings call, Defendant Maier stated that
   16 Armstrong Flooring was “making good progress for distributors to begin providing
   17 their own merchandising in Q3, with the full transition to be completed by year-end
   18 2018. This shift in responsibility will come with higher margins for [Armstrong
   19 Flooring’s] distributors which will give them further incentive to expand their share
   20 of wallet with us while [Armstrong Flooring’s] distributors will have more
   21 flexibility to serve the unique needs of [Armstrong Flooring’s] important residential
   22 customers in their markets.”
   23         61.   After the “go-to-market strategy” was fully implemented, the Company
   24 continued to push the false narrative that the new go-to-market strategy was working
   25 when in fact it was not.
   26         62.   On a May 7, 2019, earnings call Defendant Rice was asked by an
   27 Instinet analyst, Mason Irwin Marion, whether the Company was seeing positive or
   28 negative results from giving distributors more influence over its advertising. Rice

                                              -11-                   Case No. 2:19-cv-09840-CAS
                           AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 15 of 56 Page ID #:441




     1 responded: “We pivoted last year and provided our distributor partners with greater
     2 responsibility for the merchandising and sale of our residential products, especially
     3 into the independent retail channel as they are best positioned on a local and
     4 regional basis to execute effectively with those individual retailers. That transition
     5 has gone very smoothly, and we're very satisfied with the progress we're making
     6 there.” (Emphasis added).
     7         63.   Defendants knew or recklessly disregarded that the Company’s
     8 distributors incapable of handling the roles that were thrust upon them and with
     9 these increased responsibilities were unable to effectively manage the other
   10 responsibilities of a distributor as sales declined because distributors could not
   11 distribute Armstrong’s products to end users.
   12
               D.    The Company Failed to Service National Accounts, and
   13                Independent Retailers, which Negatively Impacted the Company’s
                     Financial Performance
   14
               64.   Throughout the Class Period the Defendants repeatedly stated that the
   15
         new go-to market realignment strategy would allow them to substantially increase
   16
         the Company’s resources towards its commercial and national accounts.
   17
               65.   On a May 8, 2018 earnings call, Defendant Maier stated that the
   18
         Company “expect[s] distributors will begin providing their own merchandising in
   19
         Q3, with the full transition completed by the end of the year. We are excited by the
   20
         opportunity this gives us to focus more on commercial and national accounts,
   21
         which we believe will be an important contributor to our collective success.”
   22
         (Emphasis added).
   23
               66.   Just two short months later the Defendants would again tell the market
   24
         that they were allocating substantial resources to their national accounts.        For
   25
         example, on an August 7, 2018 call Defendant Maier stated that the Company was
   26
         “excited to focus more of our marketing spend on commercial and national accounts
   27
         where we believe we can better leverage [Armstrong Flooring’s] scale.”
   28

                                                -12-                   Case No. 2:19-cv-09840-CAS
                             AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 16 of 56 Page ID #:442




     1        67.   On a March 5, 2019, earnings call, just two months prior to Defendant
     2 Maier’s resignation, Maier claimed that the Company was allocating more resources
     3 towards servicing its commercial and national accounts. Specifically, Defendant
     4 Maier stated: “Several actions have shifted our business towards commercial in
     5 recent years, including the purchase of additional VCT, assets in 2017 and a
     6 realignment of our sales and marketing efforts to focus more heavily on commercial
     7 and national accounts in 2018.”
     8        68.   The Defendants kept pushing this false narrative even after Defendant
     9 Maier left the Company. On an earnings call that took place on May 7, 2019,
   10 Defendant McWilliams stated that the Company’s “2018 go-to-market pivot to
   11 focus on commercial and national accounts [was] progressing well and aligned
   12 with the weighting of [Armstrong Flooring’s] portfolio towards the commercial end
   13 market.” (Emphasis added).
   14         69.   At the end of the Class Period, Defendants admitted they did not put
   15 additional resources into commercial and national accounts. Armstrong had two
   16 people calling on hundreds of large builders and contractors – one person calling on
   17 commercial national accounts and one person calling on 13,000 independent
   18 retailers.
   19
          V. MATERIAL MISSTATEMENTS AND OMISSIONS
   20
   21         A.    Annual Report on SEC Form 10-K for Fiscal Year 2017
   22         70.   On March 6, 2018, the Company filed its 2017 Annual Report on Form
   23    10-K with the SEC. The 2017 Form 10-K was signed by Defendants Maier and
   24    Ford. The 2017 Form 10-K stated:
   25
              We produce goods for inventory and sell on credit to our customers.
   26
              Our distributors carry inventory as needed to meet local or rapid
   27
              delivery requirements, which varies across our Resilient Flooring and
   28

                                             -13-                   Case No. 2:19-cv-09840-CAS
                          AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 17 of 56 Page ID #:443




     1         Wood Flooring segments. We sell the vast majority of our products to
     2         select, pre-approved customers using customary trade terms that allow
     3         for payment in the future. These practices are typical within the
     4         industry. (Emphasis added).
     5
               71.   The above statement was materially false and misleading because the
     6
         Company’s distributors were not carrying inventory as needed to meet local or rapid
     7
         delivery requirements, but were instead taking on substantially more inventory than
     8
         they could sell in a year’s time. See ¶¶ 7-10; 57-63; 93-132.
     9
   10          B.    4Q 2017 and Fiscal Year end 2017 Earnings Conference Call
   11          72.   On March 6, 2018 Defendants Maier, Bingham and Ford took part in a
   12    conference in a fourth quarter 2017 (“4Q2017”) and Fiscal Year 2017 earnings call
   13    with investors. On that call, Defendant Maier in his opening remarks stated:
   14
               Second, in February, we announced the plan to enhance our service
   15
               to independent retailers by empowering distributors with increased
   16
               responsibilities for marketing and merchandising of our residential
   17
               flooring products. This will push the decision-making closer to the
   18
               customer and allow a faster response to local needs. As distributors
   19
               take on additional responsibilities in residential channels, we will be
   20
               able to reduce some of our spending in these activities. We plan to use
   21
               some of the savings to increase our investment in national retail and
   22
               commercial     accounts,    specifiers,   architects,     designers   and
   23
               contractors. (Emphasis added).
   24
   25          73.   The above statements were materially false and misleading when made

   26 because Defendants knew or recklessly disregarded that the “go-to-market strategy”
   27 was fatally flawed and the distributors were not great partners and they could not
   28 grow Armstrong.       See ¶¶ 7-10; 47-56; 57-63; 64-69; 93-132. The distributors did

                                               -14-                   Case No. 2:19-cv-09840-CAS
                            AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 18 of 56 Page ID #:444




     1 not and could not take on the added responsibilities of marketing and merchandising
     2 for Armstrong. See id. Additionally, Defendants did not increase their investment in
     3 servicing national retail or commercial accounts and only assigned one sales person
     4 to each division to coordinate with hundreds of accounts. See ¶¶ 8; 64-69; 127-32
     5 Defendants also knowingly or recklessly omitted that: (i) the Company’s distributors
     6 were not in a position to provide merchandising support and were inadequate to take
     7 on this new role, and (ii) the Company was not adequately or actively servicing its
     8 commercial and national accounts as they had allocated insufficient resources to
     9 those accounts.
   10
              C.    1Q 2018 Earnings Conference Call
   11
              74.   On May 8, 2018, the Defendants participated in a conference call with
   12
        analysts and the investing public to discuss the Company’s first quarter 2018
   13
        (“1Q2018”) earnings.
   14
              75.   In his opening remarks Defendant Maier stated that:
   15
   16         As expected, first quarter net sales overall were slightly lower due to

   17         higher distributor inventory levels at the end of 2017 and continued

   18         challenges in some of our legacy categories. However, our strategic

   19         initiatives are on track to accelerate net sales growth in the second

   20         half of the year. We are confident in these growth prospects, and we

   21         have actions underway on price, productivity and other cost saving

   22         measures to offset intensifying inflationary pressure evident across the

   23         entire industry. (Emphasis added).

   24
              76.   Defendant Maier also stated:
   25
   26         In distribution, we are committed to gaining additional share of wallet

   27         and aligning ourselves with partners who are best positioned to support

   28         our growth strategy. We are making good progress on our previously

                                             -15-                   Case No. 2:19-cv-09840-CAS
                          AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 19 of 56 Page ID #:445




     1         announced change in our distributor partnerships, including a shift
     2         in our direct marketing and merchandising efforts for our residential
     3         products. We expect distributors will begin providing their own
     4         merchandising in Q3, with the full transition completed by the end of
     5         the year. We are excited by the opportunity this gives us to focus more
     6         on commercial and national accounts, which we believe will be an
     7         important contributor to our collective success. (Emphasis added).
     8
               77.    The above statements were materially false and misleading when made
     9
         because Defendants knew or recklessly disregarded that the “go-to-market strategy”
   10
         was not on track to generate growth, but fatally flawed and the distributors could not
   11
         grow Armstrong. See ¶¶ 7-10; 47-56; 57-63; 64-69; 93-132. The distributors did
   12
         not and could not take on the added responsibilities of marketing and merchandising
   13
         for Armstrong. See id. Additionally, Defendants did not increase its investment in
   14
         servicing national retail or commercial accounts and only assigned one sales person
   15
         to each division to coordinate with hundreds of accounts. See ¶¶ 8; 64-69; 127-32.
   16
         Defendants also knowingly or recklessly omitted that: (i) the Company’s distributors
   17
         were not in a position to provide merchandising support and were inadequate to take
   18
         on this new role, and (ii) the Company was not adequately or actively servicing its
   19
         commercial and national accounts as they had allocated insufficient resources to
   20
         those accounts.
   21
               78.    Later on the 1Q2018 earnings call, analyst Michael Robert Wood of
   22
         Nomura Securities pushed the Defendants to provide an update on the go-to-market
   23
         realignment within the Company. Specifically he asked:
   24
   25          Great. And just finally, if I could ask one on your shift to the marketing
   26          with your distribution base. I'm just curious if you can give an update
   27          on how that's going so far, and what you're doing just to make sure
   28

                                               -16-                   Case No. 2:19-cv-09840-CAS
                            AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 20 of 56 Page ID #:446




     1       you're protecting or safeguarding your brand? And how that progress
     2       has been on that initiative?
     3
             79.   Defendant Maier responded:
     4
     5       Yes, so I would say we are on track as we had planned. And that
     6       includes really not having the full turnover of these responsibilities
     7       taking place until the end of this year with a number of items ramping
     8       up in Q3 of this year. So we are still managing and maintaining all of
     9       those activities while this transition takes place. So there's no risks at
   10        the current time. We've been working very closely with our
   11        distributors who, by the way, are very excited, and this is something
   12        that they really been seeking as it gives them, I think, a competitive
   13        advantage in the marketplace as well, and so good progress there.
   14        And we have all of the things that you would expect to manage this
   15        moving forward, including rigorous brand standards to make sure
   16        that the branding is consistent across all regions. Performance
   17        criteria, to make sure that the investments are being made in the
   18        marketplace and the natural remedies that you would expect should
   19        we get misaligned in a particular case. So we feel very good about it. I
   20        think our distributors feel very good about it, and we continue to work
   21        collaboratively with them, looking to have the keys turned over to them
   22        at the end of the year. And I guess, one other piece as well that's
   23        important here is, at the same time, we're increasing our focus on our
   24        commercial business and the specifications there are as well as the
   25        national retailers, which is where, I think, we can bring real value to
   26        our distributors by increasing our investments and focus there.
   27        (Emphasis added).
   28

                                             -17-                   Case No. 2:19-cv-09840-CAS
                          AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 21 of 56 Page ID #:447




     1        80.   The above statements were materially false and misleading when made
     2 because Defendants knew or recklessly disregarded that the “go-to-market strategy”
     3 was fatally flawed and the distributors were not great partners and they could not
     4 grow Armstrong. See ¶¶ 7-10; 47-56; 57-63; 64-69; 93-132. The distributors did
     5 not and could not take on the added responsibilities of marketing and merchandising
     6 for Armstrong. See id. Additionally, Defendants did not increase its investment in
     7 servicing national retail or commercial accounts and only assigned one sales person
     8 to each division to coordinate with hundreds of accounts. See ¶¶ 8; 64-69; 127-32.
     9 Defendants also knowingly or recklessly omitted that: (i) the Company’s distributors
   10 were not in a position to provide merchandising support and were inadequate to take
   11 on this new role, and (ii) the Company was not adequately or actively servicing its
   12 commercial and national accounts as they had allocated insufficient resources to
   13 those accounts.
   14         81.   On the 1Q2018 earnings call, John Allen Baugh an analyst from Stifel
   15 Nicolaus & Co., asked about the capabilities of the distributors proceeding with the
   16 “go-to-market strategy”:
   17
              And then my last question is on the distributor change. Is there, I guess,
   18
              the few contacts we've made, it sounds like the larger distributors are
   19
              excited about this change but some of the smaller ones might struggle a
   20
              little to take on some of the processes you were doing for them. And I
   21
              guess my simple question is, there might be some pluses and minuses
   22
              that nets to a plus. But are there any distributors who are pushing back?
   23
              And if so, how do you deal with that?
   24
   25         82.   Defendant Maier responded:
   26
              Yes. So no distributors are pushing back. We, as I indicated in my
   27
              comments, are working through a lot of the details with them as we
   28

                                              -18-                   Case No. 2:19-cv-09840-CAS
                           AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 22 of 56 Page ID #:448




     1         speak. And we have a couple of quarters here to get ourselves fully
     2         ready for the transition. I would say that the capabilities of our
     3         distributors are all very good. Some of them are excellent. And so
     4         we're working to get everybody to that excellent capability standpoint.
     5         (Emphasis added).
     6
               83.   The above statements were materially false and misleading when made
     7
         because Defendants knew or recklessly disregarded that the “go-to-market strategy”
     8
         was fatally flawed and the distributors could not grow Armstrong. See ¶¶ 7-10; 47-
     9
         56; 57-63; 93-132.    The distributors did not and could not take on the added
   10
         responsibilities of marketing and merchandising for Armstrong. See id.
   11
   12          D.    2Q 2018 Earnings Conference Call
   13          84.   On August 7, 2018, the Company held a conference call to discuss its
   14 Second Quarter 2018 (“2Q2018”) results. On that call the Defendants made material
   15 misstatements and omissions. In his opening remarks Defendant Maier stated:
   16
               In distribution, we are focused on gaining additional share of wallet and
   17
               aligning ourselves with partners who are best positioned to support our
   18
               growth strategy. Earlier in the year, we announced a change in our
   19
               distributor partnerships, including a shift in direct marketing and
   20
               merchandising efforts for our residential products, which is still on
   21
               track to better serve customers at a lower cost. We are making good
   22
               progress for distributors to begin providing their own merchandising
   23
               in Q3, with the full transition to be completed by year-end in 2018.
   24
               This shift in responsibility will come with higher margins for our
   25
               distributors, which will give them further incentive to expand their
   26
               share of wallet with us while our distributors will have more
   27
               flexibility to serve the unique needs of our important residential
   28

                                              -19-                   Case No. 2:19-cv-09840-CAS
                           AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 23 of 56 Page ID #:449




     1         customers in their markets. We are excited to focus more of our
     2         marketing spend on commercial and national accounts where we
     3         believe we can better leverage our scale. (Emphasis added).
     4
               85.    The above statements were materially false and misleading when made
     5
         because Defendants knew or recklessly disregarded that the “go-to-market strategy”
     6
         was fatally flawed and the distributors could not grow Armstrong. See ¶¶ 7-10; 47-
     7
         56; 57-63; 64-69; 93-132. The distributors did not and could not take on the added
     8
         responsibilities of marketing and merchandising for Armstrong.                See id.
     9
         Additionally, Defendants did not increase its investment in servicing national retail
   10
         or commercial accounts and only assigned one sales person to each division to
   11
         coordinate with hundreds of accounts. See ¶¶ 8, 64-69; 127-32. Defendants also
   12
         knowingly or recklessly omitted that: (i) the Company’s distributors were not in a
   13
         position to provide merchandising support and were inadequate to take on this new
   14
         role, and (ii) the Company was not adequately or actively servicing its commercial
   15
         and national accounts as they had allocated insufficient resources to those accounts.
   16
   17          E.     3Q 2018 Earnings Release
   18          86.    On November 6, 2018 the Defendants filed a Form 8-K with the SEC.
   19 The Company attached a press release to that filing as an exhibit which announced
   20 the Company’s financial results for the third quarter of 2018 (“3Q2018”).
   21          87.    In the third quarter 2018 earnings release Defendant Maier is cited as
   22 commenting that:
   23          Third quarter net sales improved led by 7% growth in our Resilient segment,
   24          which more than offset lower Wood segment sales. We generated significant
   25          volume growth in Luxury Vinyl Tile (“LVT”) as well as higher selling
   26          prices across many product categories, reflecting our 2018 pricing actions
   27          in response to inflationary pressure. On this momentum, Adjusted EBITDA
   28          improved by 17% and margin by 140 basis points year-over-year,

                                               -20-                   Case No. 2:19-cv-09840-CAS
                            AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 24 of 56 Page ID #:450




     1         augmented by productivity gains and cost saving actions. These results are
     2         a reflection of continued execution of our strategic priorities. We are seeing
     3         more consistent progress in our top and bottom line performance. We plan
     4         to continue investing in growth categories, pricing in line with inflation and
     5         targeting cost efficiencies to further improve our margin and returns in
     6         2018 and beyond. (Emphasis added).
     7
     8         88.   The above statements were materially false and misleading when made
     9 because Defendants knew or recklessly disregarded that the oversell of inventory to
   10 distributors would limit future sales for 2019, that the “go-to-market strategy” was
   11 fatally flawed, and that the distributors could not grow Armstrong. See ¶¶ 7-10; 47-
   12 56; 57-63; 64-69; 93-132. The distributors did not and could not take on the added
   13 responsibilities of marketing and merchandising for Armstrong.                  See id.
   14 Additionally, Defendants did not increase their investment in servicing national
   15 retail or commercial accounts and only assigned one sales person to each division to
   16 coordinate with hundreds of accounts. See ¶¶ 8; 64-69; 127-32. Defendants also
   17 knowingly or recklessly omitted that: (i) the Company’s distributors were not in a
   18 position to provide merchandising support and were inadequate to take on this new
   19 role, and (ii) the Company was not adequately or actively servicing its commercial
   20 and national accounts as they had allocated insufficient resources to those accounts
   21
               F.    3Q 2018 Earnings conference Call
   22
               89.   On November 6, 2018 the Company held an earnings call with
   23
         investors and analysts regarding its earnings and performance in 3Q2018.
   24
               90.   Defendant Maier, in his opening remarks, stated:
   25
   26          In distribution, we are focused on gaining additional share of wallet in

   27          aligning ourselves with partners who are best positioned to support our

   28          growth strategy. As previously announced, in the third quarter, we

                                              -21-                   Case No. 2:19-cv-09840-CAS
                           AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 25 of 56 Page ID #:451




     1         began to allocate more of our marketing spend to commercial and
     2         national accounts, where we believe we can better leverage our scale.
     3         Our commercial exposure is almost entirely in Resilient, so the benefits
     4         of that shift will be more pronounced in that segment. In turn, in
     5         residential, we have empowered our distributor partners to directly
     6         market and merchandise our residential products to better serve local
     7         customers at a lower cost and higher margin. The shift is underway
     8         with distributors working on merchandising to support sales of our
     9         residential products, and we continue to expect the full transition to be
   10          completed by year-end 2018. (Emphasis added).
   11
               91.    The above statements were materially false and misleading when made
   12
         because Defendants knew or recklessly disregarded that the oversell of inventory to
   13
         distributors would limit future sales for 2019, that the “go-to-market strategy” was
   14
         fatally flawed, and that the distributors could not grow Armstrong. See ¶¶ 7-10; 47-
   15
         56; 57-63; 64-69; 93-132. The distributors did not and could not take on the added
   16
         responsibilities of marketing and merchandising for Armstrong.                See id.
   17
         Additionally, Defendants did not increase its investment in servicing national retail
   18
         or commercial accounts and only assigned one sales person to each division to
   19
         coordinate with hundreds of accounts. See ¶¶ 8; 64-69; 127-32. Defendants also
   20
         knowingly or recklessly omitted that: (i) the Company’s distributors were not in a
   21
         position to provide merchandising support and were inadequate to take on this new
   22
         role, and (ii) the Company was not adequately or actively servicing its commercial
   23
         and national accounts as they had allocated insufficient resources to those accounts
   24
   25
   26
   27
   28

                                               -22-                   Case No. 2:19-cv-09840-CAS
                            AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 26 of 56 Page ID #:452




     1   VI. DEFENDANTS PARTIAL REVELATIONS THAT ARMSTRONG’S
     2       GROWTH AND BUSINESS STRATEGY WERE ILLUSORY AND
     3       CONTINUED MATERIAL MISSTATEMENTS AND OMISSIONS
     4
               92.     Defendants revealed to investors that Armstrong’s growth and “go-to-
     5
         market strategy” were illusory through a series of partial disclosures.
     6
     7               A. 4Q 2018 and FY2018 Results

     8         93.     On March 5, 2019, the Company announced its fourth quarter 2018

    9 (“4Q2018”) and Full Year (“FY2018”) results. In the press release filed with Form
   10 8-K, the Company reported that in 4Q2018, net sales decreased 3.5% as compared
   11 to 4Q2017. The Company stated that “[t]he decrease in net sales was primarily due
   12 to lower volumes, partly offset by improved mix and overall higher selling prices in
   13 response to inflationary pressure. Lower volumes in the fourth quarter of 2018 were
   14 impacted by elevated inventory levels in the distributor channel due to significant
   15 customer purchases in the third quarter of 2018 ahead of price increases
   16 implemented in October 2018 in response to higher anticipated U.S. tariffs.”
   17          94.     On this news, the Company’s stock price fell $0.67 per share or

   18 approximately 4.5% to close at $13.90 per share on March 5, 2019.
   19       95. The March 5, 2019 price drop was buoyed by the Company’s continued

   20 misleading statements made in the 4Q2018 and FY2018 release and earnings call.
   21       96. The 4Q2018 release misled investors by stating that: “the Company

   22 expects adjusted EBITDA …growth heavily weighted to the second half as the
   23 overall market improves and elevated inventory levels in the channel are worked
   24 down.”
   25      97.         The 4Q2018 and FY2018 release misled investors by stating that the

   26 Company expected EBITDA in 2019 to be more that EBITDA in 2018 as a result of
   27 expected higher net sales, even though Defendants knew or recklessly disregarded
   28 that in 2018 inventory levels in the channel had increased to levels that would

                                                -23-                   Case No. 2:19-cv-09840-CAS
                             AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 27 of 56 Page ID #:453




     1 require over a year to sell down to levels that matched demand, stifling Armstrong’s
     2 growth for 2019; and the material omission that the “go-to-market strategy” was a
     3 failure and that the Company needed to be restructured in order to sell its products.
     4        98.    The above statements in ¶¶96-7 were materially false and misleading
     5 when made because Defendants knew or recklessly disregarded that the oversell of
     6 inventory to distributors would limit future sales for 2019, that the “go-to-market
     7 strategy” was fatally flawed, and that the distributors could not grow Armstrong.
     8 See ¶¶ 7-10; 47-56; 57-63; 103-132. The distributors did not and could not take on
     9 the added responsibilities of marketing and merchandising for Armstrong. See id.
   10 Defendants also knowingly or recklessly omitted that: (i) the Company’s distributors
   11 were not in a position to provide merchandising support and were inadequate to take
   12 on this new role, and (ii) the Company was not adequately or actively servicing its
   13 commercial and national accounts as they had allocated insufficient resources to
   14 those accounts.
   15         99.    In the 4Q2018 and FY2018 earnings conference call, on March 5,
   16 2019, Defendant Maier continued to mislead investors stating:
   17
              In distribution, in 2018 we completed our go-to-market pivot, which
   18
              has allowed us to allocate more of our marketing and sales efforts on
   19
              commercial and national accounts, where we believe we can better
   20
              leverage our scale. We anticipate that our increased exposure to
   21
              commercial through our exclusive focus on Resilient will amplify the
   22
              benefits of this strategy. On the residential side, the transition has
   23
              been smooth, and our distributors are in a position to provide the
   24
              merchandising support for their retail customers, customized to their
   25
              local needs. Not only will this increase the efficiency of our sales
   26
              ecosystem, but it will also better serve local customers. We look
   27
              forward to gaining additional share of wallet and aligning ourselves
   28

                                              -24-                   Case No. 2:19-cv-09840-CAS
                           AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 28 of 56 Page ID #:454




     1         with partners who are best positioned to support our growth strategy.
     2         The shift in distribution is directly aligned with our strategic objective
     3         to leverage our strong position in commercial, which represents a
     4         significant portion of our LVT products and the majority of our
     5         traditional categories. Our team is dedicated to improving our
     6         performance in commercial categories through innovation and cost
     7         efficiencies to more effectively grow our market presence. (Emphasis
     8         added).
     9
   10
               100. The above statements were materially false and misleading when made
   11
         because Defendants knew or recklessly disregarded that the oversell of inventory to
   12
         distributors would limit future sales for 2019, that the “go-to-market strategy” was
   13
         fatally flawed, and that the distributors could not grow Armstrong. See ¶¶ 7-10; 47-
   14
         56; 57-63; 64-69; 101-132. The distributors did not and could not take on the added
   15
         responsibilities of marketing and merchandising for Armstrong.                See id.
   16
         Additionally, Defendants did not increase its investment in servicing national retail
   17
         or commercial accounts and only assigned one sales person to each division to
   18
         coordinate with hundreds of accounts. See ¶¶ 8; 64-69; 127-132. Defendants also
   19
         knowingly or recklessly omitted that: (i) the Company’s distributors were not in a
   20
         position to provide merchandising support and were inadequate to take on this new
   21
         role, and (ii) the Company was not adequately or actively servicing its commercial
   22
         and national accounts as they had allocated insufficient resources to those accounts.
   23
                  B. Annual Report on SEC form 10-K for fiscal year 2018
   24
               101. On March 5, 2019, the Company filed the 2018 10-K with the SEC.
   25
         The 2018 10-K was signed by Defendants Maier and Ford. The 2018 10-K stated:
   26
   27          We produce goods for inventory and sell on credit to our customers.
   28          Our distributors carry inventory as needed to meet local or rapid

                                               -25-                   Case No. 2:19-cv-09840-CAS
                            AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 29 of 56 Page ID #:455




     1         delivery requirements, which varies across our Resilient Flooring and
     2         Wood Flooring segments. We sell the vast majority of our products to
     3         select, pre-approved customers using customary trade terms that allow
     4         for payment in the future. These practices are typical within the
     5         industry. (Emphasis added).
     6
               102. The above statements were materially false and misleading because the
     7
         Company’s distributors were not carrying inventory as needed to meet local or rapid
     8
         delivery requirements but were instead taking on substantially more inventory than
     9
         they could sell in a year’s time. See ¶¶ 7-10; 47-56; 57-63; 103-132.
   10
   11             C. 1Q 2019 Results
   12          103. On May 3, 2019, the Company announced its first quarter of 2019
   13 (“1Q2019”) results. In the press release, the Company reported that in 1Q2019, net
   14 sales volumes decreased 13.8% compared to 1Q2018.
   15          104. On May 3, 2019, the Company lowered its Full Year 2019 outlook of
   16 adjusted EBITDA to be in the range of $50 million to $58 million from its full year
   17 2019 guidance, first announced the quarter earlier in March 2019 of adjusted
   18 EBITDA in the range of $58 million to $66 million. The Company also revealed
   19 that it knew there was “elevated inventory levels in the channel” that it expected to
   20 be worked down in 2019.
   21          105. On this news, the Company’s stock price fell $1.75, or nearly 12%, to
   22 close at $13.14 per share on May 3, 2019.
   23          106. The May 3, 2019 price drop was buoyed by the Company’s continued
   24 misleading statements made in the 1Q2019 release and earnings call.
   25          107. On May 7, 2019, the Company held a conference call to discuss its
   26 financial results for the first quarter of 2019.
   27          108. During the 1Q2019 earnings call Defendant McWilliams stated:
   28

                                               -26-                   Case No. 2:19-cv-09840-CAS
                            AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 30 of 56 Page ID #:456




     1       Now on to the results for the quarter. Our team has been focused on
     2       executing key growth initiatives during 2019. That said, the first
     3       quarter results were challenged by several dynamics. Demand pull
     4       forward into 2018 has kept distributor inventory at elevated levels
     5       since year-end. This was in part due to the timing of customer
     6       purchases in response to the uncertainty in U.S. tariff policy. We
     7       expected this dynamic to impact the first quarter performance and it
     8       did. Results were further negatively affected by softer end market
     9       demand along with wet weather conditions in many parts of the United
   10        States. (Emphasis added).
   11
             109. Defendant Bingham described this situation when he stated:
   12
   13        Our first quarter volumes were affected by distributor destocking and
   14        soft end market conditions along with wet weather in many regions of
   15        the U.S. These dynamics were particularly acute in our residential
   16        categories. This was partially offset by overall higher selling prices in
   17        response to inflationary pressure. Changes in currency exchange rates
   18        had an unfavorable impact of 120 basis points year-over-year. In the
   19        distributor channel, which represents 3 quarters of our sales,
   20        customers continued to work down inventory levels from unusually
   21        high levels at year-end.
   22        As we explained last quarter, many distributor stocked up inventory in
   23        the third quarter 2018 ahead of U.S. tariffs on Chinese imports
   24        implemented on October 1. The subsequent delay and general
   25        uncertainty around further tariffs have created a temporary departure
   26        from normal seasonal buying pattern since that time. While inflation in
   27        reported results is likely to continue to be higher year-over-year, we
   28        have experienced a moderation in input cost increases on a sequential

                                            -27-                   Case No. 2:19-cv-09840-CAS
                         AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 31 of 56 Page ID #:457




     1         basis compared to the fourth quarter, which is encouraging. (Emphasis
     2         added).
     3
               110. Defendant Bingham stated:
     4
     5         Additionally, activity in our end markets, particularly in residential
     6         have improved in recent months, which is encouraging. With this in
     7         mind, we continue to expect full year EBITDA to be heavily weighted
     8         towards the second half of 2019 as the market strengthens and elevated
     9         inventory levels in the channel are worked down. On the P&L, our
   10          effective tax rate could change significantly quarter-to-quarter. We
   11          continue to expect our tax rate to be approximately 25% in 2019.
   12          (Emphasis added).
   13
               111. The above statements in ¶¶ 108-10 were materially false and
   14
         misleading when made because Defendants knew or recklessly disregarded that the
   15
         oversell of inventory to distributors would limit future sales for 2019, that the “go-
   16
         to-market strategy” was fatally flawed, and that the distributors could not grow
   17
         Armstrong. See ¶¶7-10; 47-56; 57-63; 115-132. The distributors did not and could
   18
         not take on the added responsibilities of marketing and merchandising for
   19
         Armstrong. See id. Defendants also knowingly or recklessly omitted that: (i) the
   20
         Company’s distributors were not in a position to provide merchandising support and
   21
         were inadequate to take on this new role, and (ii) the Company was not adequately
   22
         or actively servicing its commercial and national accounts as they had allocated
   23
         insufficient resources to those accounts.
   24
               112. During the 1Q2019 Earnings Call, Mason Irwin Marion, an Instinet
   25
         analyst, asked the Defendants about the impact they had seen from giving
   26
         distributors more influence over advertising and marketing decisions:
   27
   28

                                               -28-                   Case No. 2:19-cv-09840-CAS
                            AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 32 of 56 Page ID #:458




     1         This is Mason Marion on for Mike. Can you talk about the impact
     2         either positive or negative you're seeing from giving distributors more
     3         influence control over your advertising?
     4
               113. Defendant Rice responded:
     5
     6         It's Dominic Rice here. I'll take that question. Thank you for it. Yes.
     7         We pivoted last year and provided our distributor partners with greater
     8         responsibility for the merchandising and sale of our residential
     9         products, especially into the independent retail channel as they are best
   10          positioned on a local and regional basis to execute effectively with
   11          those individual retailers. That transition has gone very smoothly, and
   12          we're very satisfied with the progress we're making there. (Emphasis
   13          added).
   14
               114. The above statements in ¶¶ 112-3 were materially false and misleading
   15
         when made because Defendants knew or recklessly disregarded that the oversell of
   16
         inventory to distributors would limit future sales for 2019, that the “go-to-market
   17
         strategy” was fatally flawed, and that the distributors could not grow Armstrong.
   18
         See ¶¶7-10; 47-56; 57-63; 115-132. The distributors did not and could not take on
   19
         the added responsibilities of marketing and merchandising for Armstrong. See Id.
   20
         Defendants also knowingly or recklessly omitted that: (i) the Company’s distributors
   21
         were not in a position to provide merchandising support and were inadequate to take
   22
         on this new role, and (ii) the Company was not adequately or actively servicing its
   23
         commercial and national accounts as they had allocated insufficient resources to
   24
         those accounts.
   25
   26             D. 2Q 2019 Results

   27          115. On August 6, 2019, the Company again lowered its Full Year 2019

   28 outlook of adjusted EBITDA to be in the range of $46 million to $54 million from

                                              -29-                   Case No. 2:19-cv-09840-CAS
                           AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 33 of 56 Page ID #:459




     1 its full year 2019 guidance, first announced the quarter earlier in May 2019 of
     2 adjusted EBITDA in the range of $50 million to $58 million.”
     3        116. On August 6, 2019 the Company held a conference call to discuss its
     4 financial results for the second quarter of 2019.
     5        117. In his opening remarks Defendant McWilliams stated that:
     6
              During the second quarter, our customers continued to reduce inventory
     7
              from elevated levels in previous quarters. This destocking activity
     8
              represented the tail end of demand pull-forward into 2018, ahead of the
     9
              initial wave of tariffs on Chinese imports implemented late last year.
   10
              We believe we ended the quarter with channel inventory at more
   11
              sustainable levels. That said, the destocking activity, combined with
   12
              softer end market demand, adversely impacted second quarter sales,
   13
              particularly in our residential categories. In this environment, the team
   14
              did a good job of delivering stronger adjusted EBITDA margin and free
   15
              cash flow in the second quarter.
   16
   17         118. Defendant Bingham’s opening remarks would contain similar
   18 misstatements to Defendant McWilliams
   19
              In the distributor channel, we believe the customers have largely
   20
              worked down unusually high levels of inventory purchased ahead of
   21
              tariffs on Chinese imports last year.
   22
   23         119. The above statements in ¶¶ 117-8 were materially false and misleading

   24 when made because Defendants knew or recklessly disregarded that the oversell of
   25 inventory to distributors would limit future sales for 2019, that the “go-to-market
   26 strategy” was fatally flawed, and that the distributors could not grow Armstrong.
   27 See ¶¶7-10; 47-56; 57-63; 120-132. The distributors did not and could not take on
   28 the added responsibilities of marketing and merchandising for Armstrong. See id.

                                              -30-                   Case No. 2:19-cv-09840-CAS
                           AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 34 of 56 Page ID #:460




     1 Defendants also knowingly or recklessly omitted that: (i) the Company’s distributors
     2 were not in a position to provide merchandising support and were inadequate to take
     3 on this new role, and (ii) the Company was not adequately or actively servicing its
     4 commercial and national accounts as they had allocated insufficient resources to
     5 those accounts.
     6
                   E. 3Q 2019 Results
     7
               120. On November 5, 2019, the Company reported its third quarter 2019
     8
         (“3Q2019”) results in its Form 8-K. In the press release to investors, the Company
     9
         revealed that “in the third quarter of 2019, net sales decreased 20.7%. The decrease
   10
         in net sales was primarily due to unfavorable volumes and mix. Lower volumes in
   11
         the third quarter of 2019 primarily reflected an unfavorable comparison in 2018 due
   12
         to significant customer purchases in the distribution channel in anticipation of U.S.
   13
         tariffs along with what the Company believes to be weaker performance by several
   14
         distributors in 2019. Volume was below expectations due to further inventory
   15
         reductions combined with share loss in some categories within the distribution
   16
         channel, and mix was driven by lower relative LVT sales as a result of distributor
   17
         stocking activity in the prior year quarter.
   18
               121. On November 5, 2019, the Company again lowered its Full Year 2019
   19
         outlook of adjusted EBITDA to be in the range of $20 million to $25 million from
   20
         its full year 2019 guidance, first announced the quarter earlier in August 2019 of
   21
         adjusted EBITDA in the range of $46 million to $54 million.             The Company
   22
         claimed the downward revision was “primarily attributable to recent sales trends and
   23
         cost pressures.”
   24
               122. The negative net sales comparisons and the reduction in FY2019
   25
         outlook announced on November 5, 2019 partly revealed that the Company was not
   26
         growing and that Defendants had pushed more inventory into the channel than was
   27
         needed by the distributors. The November 5, 2019 disclosures, however, omitted
   28

                                                -31-                   Case No. 2:19-cv-09840-CAS
                             AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 35 of 56 Page ID #:461




     1 that the Company’s “go-to-market strategy” was a failure and that the Company
     2 needed to be restructured in order to sell its products.
     3        123. That same day, the Company held a conference call to discuss these
     4 results, and, in an exchange with an analyst, Defendant Vermette attributed the
     5 lowered guidance to inventory reductions by distributors.
     6        124. Still analysts questioned whether the trends had been present when the
     7 Company previously provided guidance:
     8
              Analyst Alvaro Lacayo of Morgan Group Holding: [T]he last time you
     9
              gave guidance you were five weeks into the quarter. I realize things
   10
              obviously [don’t] work out as expected, but the magnitude is fairly
   11
              large, so I want to go into how, what kind of assumptions do you make
   12
              when you provide forward guidance given that you had been through
   13
              the second quarter you were five weeks through the third quarter and
   14
              you’re cutting guidance by a significant amount[.]
   15
               Defendant Bingham: I think what we’ve seen is that there were larger
   16
              distributor movements on inventory. So we were expecting that it was
   17
              a tough comp with the activity that happened last year but we weren’t
   18
              necessarily expecting a kind of sequential reduction in inventory in the
   19
              distribution channel and we did see that in the third quarter.
   20
              In addition, the performance of our distributors, we believe that they
   21
              were doing fairly well in the first part of the year and as we’ve had
   22
              further conversations and then we’ll work it. It’s clear that there is
   23
              some challenges with some of our distributors that have caused us to
   24
              revisit our outlook.
   25
              Analyst Alvaro Lacayo of Morgan Group Holding: So, during the first
   26
              five weeks of the third quarter there were not reducing inventory or
   27
   28

                                              -32-                   Case No. 2:19-cv-09840-CAS
                           AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 36 of 56 Page ID #:462




     1         what change just because you would think, five weeks then you have
     2         some color into those trends.
     3         Defendant Bingham: Yeah. We saw more of the movements as we got
     4         into September.
     5
               125. On this news, the Company’s stock price fell $2.90 per share or nearly
     6
         44% to close at $3.70 per share on November 5, 2019.
     7
               126. The November 5, 2019 price drop was buoyed by the Company’s
     8
         continued misleading statements including the claim that “recent sales trends” were
     9
         the primary drag on earnings, even though Defendants knew or recklessly
   10
         disregarded that in 2018 inventory levels in the channel had increased to levels that
   11
         would require over a year to sell down to levels that matched demand, stifling
   12
         Armstrong’s growth for 2019; and the material omission that the “go-to-market
   13
         strategy” was a failure and that the Company needed to be restructured in order to
   14
         sell its products.     Defendants also knowingly or recklessly omitted that the
   15
         Company was not adequately or actively servicing its commercial and national
   16
         accounts as they had allocated insufficient resources to those accounts.
   17
   18             F. 4Q 2019 and FY 2019

   19          127. Finally, on the last day of the Class Period, March 3, 2020, Defendants

   20 Vermette and Bingham revealed in an earnings call that they had just completed a
   21 “thorough review” of their business and for the past year it had been suffering from
   22 pervasive operational inefficiencies, which had caused the Company to substantially
   23 underperform throughout the past year. Defendant Vermette noted that:
   24          We had 2 people calling on hundreds of large builders and contractors.
   25          We had one person calling on commercial national accounts. We had
   26          one person dedicated to calling 13,000 independent retailers. We are in
   27          process of augmenting these resources and we expect to have quick
   28          payback on these SG&A investments. We have discontinued 20% of
                                                 -33-                   Case No. 2:19-cv-09840-CAS
                              AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 37 of 56 Page ID #:463




     1         our SKUs since October 1. We are consolidating our commercial VCT
     2         from 3 to 2 plants and our felt sheet from 2 to 1 plant. We initiated a
     3         monetization process for noncore assets such as South Gate. We kicked
     4         off major productivity and quality improvements effort in our plans.
     5
               128. Defendant Vermette also finally admitted that the Company’s go-to-
     6
         market approach was a failure and distributors weren’t executing:
     7
     8         Our go-to-market approach has put a lot of responsibility in our

     9         distributors and has given them roles that we are better suited for such

   10          as branding, marketing and also connectivity with large counts.

   11          Overall, we have been very cost-focused at the expense of missing

   12          profitable opportunities. That's partly attributable to our slow decision-

   13          making, where the approach has been very cautious versus taking

   14          required actions.

   15
               129. Defendant Vermette would expand on the distributor’s failings on the
   16
         call when he stated that the Company’s actions had “placed responsibility in
   17
         distributors where they are not correctly equipped to represent [Armstrong].”
   18
               130. Armstrong announced that it would install a new strategic framework
   19
         to modernize the business by creating a more customer-oriented operating model
   20
         that will allow Armstrong to match its supply with customer demand.
   21
               131. A Nomura Securities Analyst, Michael Robert Wood, attempted to get
   22
         some additional insight into the distributor issues that ended the Company’s go-to
   23
         market strategy. Defendant Vermette responded that their distributors “do realize in
   24
         some areas, we – they were not participating and not participating in our prior go-to-
   25
         market strategy.”
   26
               132. On this news, the Company’s stock price fell $0.46 per share, or nearly
   27
         19%, to close at $1.98 per share on March 3, 2020.
   28

                                                -34-                   Case No. 2:19-cv-09840-CAS
                             AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 38 of 56 Page ID #:464




     1 VII. ADDITIONAL SCIENTER ALLEGATIONS
     2
               133. As alleged herein, Defendants acted with scienter in that they knew, or
     3
         recklessly disregarded, that the public documents and statements they issued and
     4
         disseminated to the investing public in the name of the Company or in their own
     5
         name during the Class Period were materially false and misleading.
     6
               134. Defendants knowingly and substantially participated or acquiesced in
     7
         the issuance or dissemination of such statements and documents as primary
     8
         violations of the federal securities laws. Defendants, by virtue of their receipt of
     9
         information reflecting the true facts regarding Armstrong Flooring’s distributor
   10
         capabilities, inventory channels, and service of its commercial and national
   11
         accounts.
   12
               135. Defendants knew or recklessly disregarded the false and misleading
   13
         nature of the information that they caused to be disseminated to the investing public.
   14
         The fraudulent scheme described herein could not have been perpetrated during the
   15
         Class Period without the knowledge and complicity or, at least, the reckless
   16
         disregard of the personnel at the highest levels of the Company, including the
   17
         Individual Defendants.
   18
               136. Defendants, because of their positions within the Company, made or
   19
         controlled the contents of the Company’s public statements during the Class Period.
   20
         The Individual Defendants were provided with or had access to the information
   21
         alleged herein to be false or misleading prior to or shortly after their issuance and
   22
         had the ability and opportunity to prevent their issuance or cause them to be
   23
         corrected. Because of their positions and access to material non-public information,
   24
         the Individual Defendants knew or recklessly disregarded that the adverse facts
   25
         specified herein had not been disclosed to and were being concealed from the public
   26
         and that the positive representations that were being made were materially false and
   27
         misleading.   As a result, the Individual Defendants were responsible for the
   28

                                               -35-                   Case No. 2:19-cv-09840-CAS
                            AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 39 of 56 Page ID #:465




     1 accuracy of Armstrong Flooring’s corporate statements and are therefore
     2 responsible and liable for the representations contained therein.
     3
               A.     The Fraud Impacted Armstrong Flooring’s Core Operations
     4
               137. Defendants’ false and misleading statements and omissions concerned
     5
         Armstrong Flooring’s core operations, the residential channel.
     6
               138. The residential channel made up more than 2/3 of the Company’s sales.
     7
         As a substantial driver of revenue it was of key importance for the Defendants to
     8
         monitor this channel for reporting purposes.
     9
               139. One of the reasons that the Defendants implemented the new go-to-
   10
         market strategy was to increase their revenue in the residential channel.
   11
               140. Defendant Maier attempted to sell the new go-to-market strategy by
   12
         claiming that in response to an analyst question that this new go-to market
   13
         realignment would allow the Company to “double down our focus and attention on
   14
         the areas that we can really add value to our distributors, driving that commercial
   15
         business for them, where we have a significant capability with our dedicated sales
   16
         force.”
   17
   18          B.     Individual Defendants’ Responses to Analyst Questioning
                      Demonstrates Scienter
   19
               141. The Individual Defendants were repeatedly asked specific questions
   20
         from analysts about the capabilities of the Company’s distributors regarding their
   21
         abilities: (i) to execute on the go-to-market strategy; and (ii) manage the inventory
   22
         in the residential channel. The Individual Defendants confidently responded to
   23
         these questions by repeatedly affirming that the Company’s distributors were
   24
         capable of both executing on the new go-to-market realignment and managing the
   25
         channel inventory in the residential channel while they were simultaneously failing
   26
         at both. Thus, the Individual Defendants were well aware of the issues relating to
   27
         their distributors capabilities and failed to disclose those issues to shareholders.
   28

                                                -36-                   Case No. 2:19-cv-09840-CAS
                             AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 40 of 56 Page ID #:466




     1        142. After the “go-to-market strategy” was fully implemented, during a May
     2 7, 2019, earnings call an Instinet analyst, Mason Irwin Marion, asked whether the
     3 Company was seeing positive or negative results from giving distributors more
     4 influence over its advertising. Defendant Rice responded: “we pivoted last year and
     5 provided our distributor partners with greater responsibility for the merchandising
     6 and sale of our residential products, especially into the independent retail channel as
     7 they are best positioned on a local and regional basis to execute effectively with
     8 those individual retailers. That transition has gone very smoothly, and we're very
     9 satisfied with the progress we're making there.”
   10         143. Defendant Maier admitted he knew the quantity of overbuying by the
   11 distributors in 2018 stating during the third quarter 2018 earnings call that:
   12
              So I prefer not to provide any quantification of -- for competitive,
   13
              sensitive reasons. We've been bringing in additional inventory because
   14
              of the demand for our new products. And obviously, those orders had
   15
              been placed months and months before the announced tariffs. So we do
   16
              believe that our distributors appropriately took advantage of the fact
   17
              that they could buy ahead of the 10% tariff, but would not want to
   18
              quantify that further for you. The -- as it relates to the supply chain,
   19
              yes, there are other options external to China and a number of the -- of
   20
              our suppliers and others in China have announced their plans to
   21
              broaden their base beyond China to alleviate the impact of the tariffs.
   22
              We've really been focused on 2 things in addition to taking the
   23
              appropriate pricing actions which is leveraging the domestic
   24
              capabilities that we have on LVT out of our 3 manufacturing facilities
   25
              here in the U.S., and as well all of our other Resilient products, the
   26
              relative value of those products has gotten -- has improved given the
   27
              execution of the tariff and price increases associated with it. So we're --
   28

                                              -37-                   Case No. 2:19-cv-09840-CAS
                           AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 41 of 56 Page ID #:467




     1         we have a full blitz taking place on all of our sheet and tile products
     2         beyond our LVT offering that are all produced here domestically and
     3         not susceptible to the tariffs.
     4
               144. Defendant McWilliams admitted during the 1Q 2019 earnings call that
     5
         Defendants knew the 2018 overbuying would be a material drag on 2019 sales
     6
         stating: “Now on to the results for the quarter. Our team has been focused on
     7
         executing key growth initiatives during 2019. That said, the first quarter results were
     8
         challenged by several dynamics. Demand pull forward into 2018 has kept distributor
     9
         inventory at elevated levels since year-end. This was in part due to the timing of
   10
         customer purchases in response to the uncertainty in U.S. tariff policy. We expected
   11
         this dynamic to impact the first quarter performance and it did.”
   12
   13          C.     The Defendants Were Motivated to Commit Fraud so that they
                      Could Obtain RSU Grants that were Worth up to Double their
   14                 Base Salary
   15          145. Prior to the Class Period, in January of 2018, the Company granted
   16 special retention time-based restricted stock units (“RSUs”) to its Named Executive
   17 Officers (“NEOs”). The RSU grants were intended to retain their talent during the
   18 shift caused by the go-to-market realignment. The Company specifically noted that
   19 “as [Armstrong Flooring] shifts [their] residential marketing and merchandizing
   20 responsibilities to our distributors while focusing our resources to drive growth with
   21 national retail and commercial customers.”
   22          146.     On April 24, 2020, the Company filed a Proxy Statement Pursuant to
   23 Section 14(a) with the SEC. In that filing the Company revealed that the Individual
   24 Defendants received substantial grants of RSUs. Specifically, Defendants Maier and
   25 Rice received a grant equal to two times their base salary. Defendant Ford received
   26 a substantially smaller RSU grant.
   27
   28

                                               -38-                   Case No. 2:19-cv-09840-CAS
                            AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 42 of 56 Page ID #:468




     1        147. This substantial award provided motive for the Defendants to continue
     2 to mislead the market as they could obtain that award as long as the Company
     3 continued to push forward the go-to-market realignment.
     4        148. Defendant Maier was particularly motivated to mislead the market
     5 because in 2017 the board cut Defendant Maier’s salary by more than 60% as a
     6 result of poor performance. As a result, Defendant Maier received no cash bonus
     7 and much less potential stock as compensation.
     8        149.   In 2018, Defendant Maier spearheaded the fatally flawed go-to-market
     9 strategy, knew sales were inflated due to overselling inventory to distributors, and
   10 knew that there was insufficient investment in commercial and national accounts.
   11         150. According to the proxy statement filed with the SEC on April 24, 2019,
   12 Defendant Maier received compensation in 2018 valued at $4.3 million which
   13 almost doubled the compensation he had received during 2017.
   14         151. Shortly after he received this 2018 bonus Maier left the Company with
   15 $2.9 million in severance pay and was eligible to receive a pro-rated 2019 bonus.
   16
         VIII. LOSS CAUSATION
   17
   18         152. During the Class Period, as detailed herein, Armstrong Flooring
   19 securities were artificially inflated due to Defendants’ materially false and
   20 misleading public statements and omissions. As the truth was revealed to investors,
   21 the price of Armstrong Flooring securities fell as the prior artificial inflation came
   22 out of the stock price.
   23         153. As a result of their purchases of Armstrong Flooring securities during
   24 the Class Period, Plaintiff and the Class suffered economic loss, i.e., damages under
   25 the federal securities laws.
   26         154. The decline in price of Armstrong Flooring securities after the
   27 corrective disclosures on March 5, 2019, May 3, 2019, November 5, 2019, and
   28

                                             -39-                   Case No. 2:19-cv-09840-CAS
                          AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 43 of 56 Page ID #:469




     1 March 3, 2020 were the direct and proximate results of the Defendants’
     2 misrepresentations being revealed to investors and the market.
     3        155. The decline in the price of Armstrong Flooring securities was also the
     4 direct and proximate result of the materialization of the concealed investment risks
     5 concerning Armstrong Flooring.
     6        156. Defendants’ materially false and misleading statements relate to inter
     7 alia: that the oversell of inventory to distributors would limit future sales for 2019,
     8 that the “go-to-market strategy” was fatally flawed, and that the distributors could
     9 not grow Armstrong. The distributors did not and could not take on the added
   10 responsibilities of marketing and merchandising for Armstrong.            Additionally,
   11 Defendants did not increase its investment in servicing national retail or commercial
   12 accounts and only assigned one sales person to each division to coordinate with
   13 hundreds of accounts. Defendants also knowingly or recklessly omitted that: (i) the
   14 Company’s distributors were not in a position to provide merchandising support and
   15 were inadequate to take on this new role, and (ii) the Company was not adequately
   16 or actively servicing its commercial and national accounts as they had allocated
   17 insufficient resources to those accounts.
   18         157. The first partial corrective disclosure occurred on March 5, 2019, when
   19 the Company revealed that there were substantially elevated inventory levels in the
   20 distributor channel which contributed to the Company’s decrease in net sales. On
   21 this news, the Company’s stock price fell $0.67 per share or approximately 4.5% to
   22 close at $13.90 per share on March 5, 2019.
   23         158. The second partial disclosure occurred on May 3, 2019, when the
   24 Company announced revealed that there continued to be “elevated inventory levels
   25 in the channel” that it expected to be worked down in 2019. On this news, the
   26 Company’s stock price fell $1.75, or nearly 12%, to close at $13.14 per share on
   27 May 3, 2019.
   28

                                              -40-                   Case No. 2:19-cv-09840-CAS
                           AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 44 of 56 Page ID #:470




     1         159. The third partial disclosure occurred on November 5, 2019, when the
     2 Company revealed to the market that the Company was not growing and that
     3 Defendants had pushed more inventory into the channel than was needed by the
     4 distributors.   The November 5, 2019 disclosures, however, omitted that the
     5 Company’s “go-to-market strategy” was a failure and that the Company needed to
     6 be restructured in order to sell its products. On this news, the Company’s stock
     7 price fell $2.90 per share or nearly 44% to close at $3.70 per share on November 5,
     8 2019.
     9         160. The final disclosure occurred on March 3, 2020.            On that date
   10 Defendants Vermette and Bingham revealed that they completed a “thorough
   11 review” of their business and for the past year it had been suffering from pervasive
   12 operational inefficiencies which caused the Company to substantially underperform
   13 throughout the previous year.        Defendant Vermette finally admitted that the
   14 Company’s go-to-market realignment had failed due to distributor issues and that
   15 Armstrong’s whole business would have to be transformed. On this news, the
   16 Company’s stock price fell $0.46 per share, or nearly 19%, to close at $1.98 per
   17 share on March 3, 2020
   18
         IX. PRESUMPTION OF RELIANCE: FRAUD ON THE MARKET
   19
   20          161. At all relevant times, the market for Armstrong Flooring securities was
   21 an efficient market for the following reasons, among other: (i) the securities were
   22 listed and actively traded on the NYSE, a highly efficient market; (ii) as an issuer of
   23 securities, Armstrong Flooring filed periodic public reports on Form 10-K and 10-Q
   24 with the SEC; (iii) Armstrong Flooring regularly issued press releases that were
   25 carried by the national news wires, were publicly available and entered the public
   26 marketplace; and (iv) Armstrong Flooring was followed by multiple securities
   27 analysts who participated in public conference calls with Defendants and issued
   28 reports concerning the Company to the market.

                                              -41-                   Case No. 2:19-cv-09840-CAS
                           AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 45 of 56 Page ID #:471




     1        162. As a result, the market for the securities promptly digested current info
     2 regarding Armstrong Flooring from all publicly available sources and reflected such
     3 information in Armstrong Flooring’s stock price.
     4        163. Under these circumstances, all purchasers of Armstrong Flooring
     5 securities during the Class Period suffered similar injury through their purchases at
     6 artificially inflated prices and a presumption of reliance applies.
     7        164. Further, to the extent that the Defendants concealed or improperly
     8 failed to disclose material fats with regard to the Company, Plaintiff is entitled to a
     9 presumption of reliance in accordance with Affiliated Ute Citizens of Utah v. United
   10 States, 406 U.S. 128, 153 (1972).
   11
          X. CLASS ALLEGATIONS
   12
   13         165. This is a class action pursuant to Federal Rules of Civil Procedure 23(a)
   14 and 23(b)(3) on behalf of a Class of all persons who purchased Armstrong Flooring
   15 common stock on the open market during the Class Period and were damaged
   16 thereby.
   17         166. Excluded from the Class are (i) Armstrong Flooring, and its officers,
   18 directors, employees, affiliates, legal representatives, predecessors, successors and
   19 assigns, and any entity in which any of them have a controlling interest or are a
   20 parent; and (ii) Defendants, their immediate families, employees, affiliates, legal
   21 representatives, heirs, predecessors, successors and assigns, and any entity in which
   22 any of them has a controlling interest.
   23         167. The members of the Class are so numerous that joinder of all members
   24 is impracticable. Throughout the Class Period, Armstrong Flooring common stock
   25 traded on the NYSE under the ticker symbol “AFI.” While the exact number of
   26 Class members is unknown to the Lead Plaintiff at this time and can only be
   27 ascertained through appropriate discovery, Lead Plaintiff believes that there are
   28 thousands of Class members located throughout the United States. Record owners

                                              -42-                   Case No. 2:19-cv-09840-CAS
                           AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 46 of 56 Page ID #:472




     1 and other members of the Class may be identified from records maintained by
     2 Armstrong Flooring or its transfer agents and may be notified of this action by mail
     3 or other appropriate means, using a form of notice similar to that customarily used
     4 in securities class actions.
     5        168. Common questions of law and fact exist as to all members of the Class
     6 and predominate over any questions solely affecting any individual member of the
     7 Class. The questions of law and fact common to the Class include: (i) whether the
     8 Defendants violated the Exchange Act; (ii) whether the Defendants issued false or
     9 misleading statements; and (iii) the extent to which members of the Class have
   10 sustained damages and the proper measure of any such damages.
   11         169. Lead Plaintiff’s claims are typical of the claims of other Class
   12 members, as all members of the Class were similarly affected by Defendants’
   13 wrongful conduct in violation of the federal securities laws as complained of herein.
   14         170. Lead Plaintiff will fairly and adequately protect the interests of the
   15 members of the Class and has retained counsel that is competent and experienced in
   16 Class and securities litigation. Lead Plaintiff has no interest that is in conflict with,
   17 or otherwise antagonistic to the interests of other Class members.
   18         171. A class action is superior to all other available methods for the fair and
   19 efficient adjudication of this controversy since joinder of all members is
   20 impracticable. Furthermore, as the damages suffered by individual Class members
   21 may be relatively small, the expense and burden of individual litigation make it
   22 impossible for members of the Class to individually redress the wrongs done to
   23 them.
   24         172. There will be no difficulty in managing this action as a class action.
   25
   26
   27
   28

                                               -43-                   Case No. 2:19-cv-09840-CAS
                            AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 47 of 56 Page ID #:473




     1                                         COUNT I
     2    VIOLATIONS OF SECTION 10(B) OF THE EXCHANGE ACT AND RULE
           10B-5 PROMULGATED THEREUNDER AGAINST ALL DEFENDANTS
     3
               173. Lead Plaintiff repeats and realleges each and every allegation contained
     4
         above as if fully set forth herein.
     5
               174. During the Class Period, Defendants carried out a plan, scheme or
     6
         course of conduct which intended to and, throughout the Class Period, did: (i)
     7
         deceive the investing public, including Lead Plaintiff and other Class members, as
     8
         alleged herein; and (ii) caused Lead Plaintiff and other Class members to purchase
     9
         Armstrong Flooring securities at artificially inflated prices.
   10
               175. In furtherance of this unlawful plan, scheme or course of conduct
   11
         Defendants: (i) employed devices, schemes, and artifices to defraud; (ii) made
   12
         untrue statements of material facts or omitted to state material facts necessary to
   13
         make the statements not misleading; and (iii) engaged in acts, practices and a course
   14
         of business, which operated as a fraud and deceit upon the purchasers of the
   15
         Company’s common stock in an effort to maintain artificially high market prices for
   16
         Armstrong Flooring securities in violation of Section 10(b) of the Exchange Act and
   17
         Rule 10b-5.
   18
               176. Defendants employed devices, schemes and artifices to defraud, while
   19
         in possession of material adverse non-public information and engaged in acts,
   20
         practices, and a course of conduct as alleged herein, which included the making of,
   21
         or participation in the making of, untrue statements of material facts or omitting to
   22
         state material facts necessary in order to make the statements about Armstrong
   23
         Flooring and its business operations and future prospects in light of the
   24
         circumstances under which they were made, not misleading, as set forth more
   25
         particularly herein, and engaged in a course of business which operated as a fraud
   26
         and deceit upon the purchasers of the Company’s securities during the Class Period.
   27
   28

                                                -44-                   Case No. 2:19-cv-09840-CAS
                             AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 48 of 56 Page ID #:474




     1        177. Each of the Individual Defendants’ primary liability, and control person
     2 liability, arises from the following fats: (i) the Individual Defendants were high-
     3 level executives or directors at the Company during the Class Period and members
     4 of the Company’s management team or had control thereof; (ii) the Individual
     5 Defendants, by virtue of their responsibilities as senior officers or directors of the
     6 Company, were privy to and participated in the creation, development and reporting
     7 of the Company’s periodic disclosures to investors; (iii) the Individual Defendants
     8 were advised of, and had access to, other members of the Company’s management
     9 team and internal financial information about Armstrong Flooring; and (iv) the
   10 Individual Defendants were aware of the Company’s dissemination of information
   11 to the investing public which they knew or recklessly disregarded was materially
   12 false and misleading.
   13         178. Defendants had actual knowledge of the misrepresentations or
   14 omissions of material facts set forth herein, or acted with reckless disregard for the
   15 truth in that they failed to ascertain and to disclose such facts, even though such
   16 facts were available to them. Defendants’ material misrepresentations or omissions
   17 were done knowingly or recklessly and for the purpose and effect of concealing
   18 material problems with Armstrong Flooring’s business from the investing public and
   19 sup porting the artificially inflated price of its securities. As demonstrated by the
   20 allegations above, Defendants, if they did not have actual knowledge of the
   21 misrepresentations or omissions alleged, were reckless in failing to obtain such
   22 knowledge by deliberately refraining from taking those steps necessary to discover
   23 whether those statements were false or misleading.
   24         179. As a result of the dissemination of the materially false or misleading
   25 information or failure to disclose material facts, as set forth above, the market price
   26 of Armstrong Flooring’s securities was artificially inflated during the Class Period.
   27 In ignorance of the fact that the market price of the Company’s securities was
   28 artificially inflated and relying directly or indirectly on the false and misleading

                                              -45-                   Case No. 2:19-cv-09840-CAS
                           AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 49 of 56 Page ID #:475




     1 statements made by Defendants, or upon the integrity of the market in which the
     2 securities trade, or in the absence of material adverse information that was known to
     3 or recklessly disregarded by Defendants, but not disclosed in public statements by
     4 Defendants during the Class Period, Lead Plaintiff and other members of the Class
     5 purchased Armstrong Flooring securities at artificially high prices and were
     6 damaged thereby.
     7        180. At the time of Defendants’ misrepresentations or omissions, Lead
     8 Plaintiff and other members of the Class were ignorant of their falsity, and believed
     9 them to be true.     Had Lead Plaintiff and other members of the Class and the
   10 marketplace known the truth regarding Armstrong Flooring, which was not
   11 disclosed by Defendants, Lead Plaintiff and other members of the Class would not
   12 have purchased Armstrong Flooring securities, or, would not have done so at
   13 artificially inflated prices which they paid.
   14         181. As a direct and proximate result of the Defendants’ wrongful conduct,
   15 Lead Plaintiff and other members of the Class suffered damages in connection with
   16 their respective purchases and sales of Armstrong Flooring securities during the
   17 Class Period.
   18         182. By virtue of the foregoing, Defendants violated Section 10(b) of the
   19 Exchange Act and Rule 10b-5 promulgated thereunder.
   20
                                             COUNT II
   21
          VIOLATIONS OF SECTION 20(a) OF THE EXCHANGE ACT AGAINST
   22                   THE INDIVIDUAL DEFENDANTS
   23         183. Lead Plaintiff repeats and realleges each and every allegation contained
   24 above as if set forth fully herein.
   25         184. The Individual Defendants acted as controlling persons of Armstrong
   26 Flooring within the meaning of Section 20(a) of the Exchange Act as alleged herein.
   27 By virtue of their high-level positions, and their ownership and contractual rights,
   28 participation in or awareness of the Company’s operations or intimate knowledge of

                                              -46-                   Case No. 2:19-cv-09840-CAS
                           AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 50 of 56 Page ID #:476




     1 the false statements filed by the Company with the SEC and disseminated to the
     2 investing public, the Individual Defendants had the power to, and did, directly or
     3 indirectly, influence or control the decision-making of the Company, including the
     4 content and dissemination of the various statements that Lead Plaintiff contends are
     5 false and misleading.     The Individual Defendants were provided with or had
     6 unlimited access to copies of the Company’s reports, press releases, public filings,
     7 and other statements alleged by Lead Plaintiff to be false and misleading prior to or
     8 shortly after these statements were issued and had the ability to prevent the issuance
     9 of these statements or cause the statements to be corrected.
   10         185. Additionally, the Individual Defendants had direct and supervisory
   11 involvement in the day-to-day operations of the Company and, therefore, are
   12 presumed to have had the power to control or influence the conduct giving rise to
   13 the securities violations as alleged herein, and exercised the same.
   14         186. As set forth above, Defendants violated Section 10(b) and Rule 10b-5
   15 by their acts or omissions as alleged in this Complaint. By virtue of their positions
   16 as controlling persons, the Individual Defendants are liable pursuant to Section 20(a)
   17 of the Exchange Act.
   18         187. As a direct and proximate result of Defendants’ wrongful conduct,
   19 Lead Plaintiff and other members of the Class suffered damages in connection with
   20 their purchases of securities during the Class Period.
   21         188. By virtue of the foregoing the Individual Defendants violated Section
   22 20(a) of the Exchange Act.
   23
                                     PRAYER FOR RELIEF
   24
   25         A.     Determining that this action is a proper class action and certifying Lead
   26 Plaintiff as a class representative under Rule 23 of the Federal Rules of Civil
   27 Procedure;
   28

                                              -47-                   Case No. 2:19-cv-09840-CAS
                           AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 51 of 56 Page ID #:477




     1         B.     Awarding damages in favor of Lead Plaintiff and other Class members
     2 against Defendants, jointly and severally, for all damages sustained as a result of
     3 Defendants’ violations of the Securities Exchange Act of 1934, in an amount to be
     4 proven at trial, including interest thereon;
     5         C.     Awarding Lead Plaintiff and the Class their reasonable costs and
     6 expenses incurred in this action, including counsel fees and expert fees; and
     7         D.     Awarding such other and further relief as the Court may deem just and
     8 proper.
     9
                                    JURY TRIAL DEMANDED
   10
         Lead Plaintiff hereby demands a trial by jury.
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                               -48-                   Case No. 2:19-cv-09840-CAS
                            AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 52 of 56 Page ID #:478




     1
     2
         Dated: July 2, 2020         Respectfully submitted,
     3
     4
                                     THE WAGNER FIRM
     5
                                     By     /s/Avi Wagner
     6
                                            Avi Wagner (Cal Bar. No. 226688)
     7                                      1925 Century Park East, Suite 2100
     8                                      Los Angeles, CA 90067
                                            Telephone: 310-491-7949
     9                                      Facsimile: 310-694-3967
   10
                                            BERNSTEIN LIEBHARD LLP
   11                                       Stanley D. Bernstein (pro hac vice
   12                                       forthcoming)
                                            Michael S. Bigin (pro hac vice forthcoming)
   13
                                            Laurence J. Hasson (admitted pro hac vice)
   14                                       Matthew E. Guarnero (pro hac vice
                                            forthcoming)
   15
                                            10 East 40th Street
   16                                       New York, NY 10016
                                            Telephone: (212) 779-1414
   17
                                            Facsimile: (212) 779-3218
   18                                       Email: bernstein@bernlieb.com
                                            bigin@bernlieb.com
   19
                                            lhasson@bernlieb.com
   20                                       mguarnero@bernlieb.com
   21
   22                                       Counsel for Lead Plaintiff and Lead Counsel
                                            for Proposed Class
   23
   24
   25
   26
   27
   28

                                             -49-                   Case No. 2:19-cv-09840-CAS
                          AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 53 of 56 Page ID #:479




                            CERTIFICATION OF NAMED PLAINTIFF
                          PURSUANT TO FEDERAL SECURITIES LAWS

           RANDY MARKER                                s the following as to the claims asserted under
   the federal securities laws:
           1.     Plaintiff has reviewed a complaint filed in this matter and has authorized the filing
   of a complaint based on similar allegations in a related or amended complaint. Plaintiff retains
   Bernstein Liebhard LLP and such counsel they deem appropriate to associate with to pursue such
   action.

            2.     Plaintiff did not purchase or acquire the security that is the subject of this action at
   the direction of Plaintiff s counsel or in order to participate in this private action or any other
   litigation under the federal securities laws.

           3.       Plaintiff, individually or as part of a group, is willing to serve as a representative
   party on behalf of the class, including providing testimony at deposition and trial, if necessary.
   A lead plaintiff is a representative party who acts on behalf of other class members in directing
   the action, and whose duties may include testifying at deposition and trial. Plaintiff understands
   that the litigation is not settled, this is not a claim form, and sharing in any recovery is not
   dependent upon the execution of this Certification.

          4.       Plaintiff transactions in ARMSTRONG FLOORING, INC. securities during the
   relevant

           5.      Plaintiff has not sought to serve or served as a representative party in a class
   action that was filed under the federal securities laws within the three-year period prior to the
   date of this Certification.

           6.      Plaintiff will not accept any payment for serving as a representative party on
   behalf of the class beyond Plaintiff s pro rata share of any recovery, except as ordered and
   approved by the court, any award for reasonable costs and expenses (including lost wages)
   directly relating to the representation of the class.

           I declare under the penalty of perjury under the laws of the United States of America that
   the foregoing is true and correct.

   DATED:__________.




                                                                   RANDY MARKER




   00553461;V1
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 54 of 56 Page ID #:480




                                     Attachment A
                                   RANDY MARKER
                    Transactions in ARMSTRONG FLOORING, INC.


                  TRANSACTION
                     TYPE          DATE      SHARES    PRICE ($)

                      Purchase    05/07/19      600     12.9500

                      Purchase    05/08/19      800     11.8500

                      Purchase    05/08/19      300     11.8300

                      Purchase    05/08/19      600     11.8100

                      Purchase    05/15/19      300     10.7200

                        Sale      05/17/19     1,000    11.5180

                      Purchase    07/10/19     1,000    9.8151

                      Purchase    07/15/19      600     9.3846

                      Purchase    07/17/19      400     8.8599

                      Purchase    08/01/19     1,000    8.0699

                      Purchase    08/05/19     1,000    7.2400

                      Purchase    08/23/19     1,000    6.6300

                        Sale      09/19/19     1,000    7.0400

                      Purchase    09/23/19     1,200    6.7800

                      Purchase    10/30/19      338     5.8700

                        Sale      11/01/19      600     6.3700

                        Sale      11/04/19     1,338    6.6400

                        Sale      11/05/19      500     3.9600




   00553461;V1
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 55 of 56 Page ID #:481




                        Sale      11/05/19    1,000    4.0300

                      Purchase    11/19/19    2,000    3.6400

                        Sale      11/22/19    2,000    3.8200

                        Sale      12/24/19    1,700    4.3400

                        Sale      03/11/20    1,000    2.1200

                        Sale      03/13/20    1,000    2.2000




   00553461;V1
Case 2:19-cv-09840-CAS-MRW Document 57 Filed 07/02/20 Page 56 of 56 Page ID #:482




     1               PROOF OF SERVICE BY ELECTRONIC POSTING
     2        I, the undersigned say:
     3        I am not a party to the above case, and am over eighteen years old. On July 2,
     4 2020, I served true and correct copies of the foregoing document, by posting the

     5 document electronically to the ECF website of the United States District Court for the

     6 Central District of California, for receipt electronically by the parties listed on the

     7 Court’s Service List.

     8        I affirm under penalty of perjury under the laws of the United States of America
     9 that the foregoing is true and correct. Executed on July 2, 2020, at Los Angeles,

    10 California.

    11

    12                                               s/ Avi Wagner
    13
                                                     Avi Wagner

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
